PER CURIAM.
The District Court denied the plaintiffs’ application for a preliminary injunction on its specific fact finding that they had failed to establish the threat of irreparable injury warranting the issuance of a preliminary injunction.
On review of the record we are of the opinion that it does not disclose that the District Court was guilty of an improvident exercise of judicial discretion in denying the preliminary injunction sought by the plaintiffs. It is settled law that “The granting or denying of a preliminary injunction rests in the sound judicial discretion of the trial court and will not be disturbed upon appeal ‘unless contrary to some rule of equity, or the result of an improvident exercise of judicial discretion’.” Joseph Bancroft & Sons Co. v. Shelley Knitting Mills, Inc., 268 F.2d 569, 573 (3 Cir. 1959).
For the reasons stated the District Court’s “Order Denying Application for Preliminary Injunction” will be affirmed.